Name: Council Regulation (EEC) No 3672/81 of 15 December 1981 temporarily suspending the autonomous Common Customs Tariff duty on certain sweet red, or green, peppers falling within subheading ex 07.04 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/4 Official Journal of the European Communities 23 . 12. 81 COUNCIL REGULATION (EEC) No 3672/81 of IS December 1981 temporarily suspending the autonomous Common Customs Tariff duty on certain sweet red, or green, peppers falling within subheading ex 07.04 B of the Common Customs Tariff HAS ADOPTED THIS REGULATION : ¢THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 From 1 January until 30 June 1982 the autonomous Common Customs Tariff duty on sweet red, or green, peppers, dried, dehydrated or evaporated, in pieces, with a. moisture content not exceeding 9-5 % but not further prepared, falling within subheading ex 07.04 B I, is hereby suspended at 10 % . Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the product referred to in Article 1 of this Regulation is not suffi ­ cient to meet the Community's industrial needs ; whereas it is therefore in the Community's interest to suspend at 10 % the autonomous Common Customs Tariff duties on this product ; Whereas it is difficult accurately to assess the develop ­ ment of the situation in the sector concerned in the near future ; whereas therefore this suspension measure should be taken only temporarily and its duration fixed on the basis of the interests of Commu ­ nity production, Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL